DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bontu et al., US 2014/0086152 (Bontu).
Bontu discloses inter-device communication in wireless communication system. 
Regarding claim 1, Bontu teaches a user equipment (UE0) comprising: a receiving unit configured to receive a first signal of inter-terminal direct communication transmitted from a first user equipment (A UE may transmit a data packet to another UE over an inter-device communication link, and receive a HARQ signal from a base station, [0043]; the D2D transmitting UE, i.e., UE1, performs the D2D transmission using the resources,… Similarly, the D2D receiving UE, i.e., UE0, expects to decode the D2D data on the resources indicated in PDCCH 4 subframes later. [0045]), and information indicating a first resource for transmitting a 
Regarding claim 6, Bontu teaches a base station apparatus comprising: a transmitting unit configured to transmit, to a first user equipment, scheduling information of a signal of inter-terminal direct communication to be transmitted from the first user equipment to a second user equipment (As shown in FIG. 6, the eNB sends out the resource grant for D2D communication on PDCCH at 602. [0044]; This resource grant may indicate the transmit point ID (TPID) as part of the DCI format. The UE with the TPID may transmit the data packets and the other UEs may listen to the transmission during those granted radio resources. [0044]), and . 

Allowable Subject Matter
4.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to teach the user equipment as claimed in claims 2-5, particularly including the features of “wherein the transmitting unit transmits, to a second user equipment, a second signal of inter-terminal direct communication, and information, indicating a second resource for transmitting a HARQ response corresponding to the second signal of inter-terminal direct communication, received from the base station apparatus”, and “wherein the receiving unit receives, from the base station apparatus, information indicating a fourth resource for 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kim PG Pub. discloses resource allocation method for V2X communication. Kim teaches a UE that transmits to a second UE via sidelink data channels based on a sidelink resource set, and that transmits to the BS the HARQ-ACK information via an uplink resource, based on the sidelink data channels. Kim, however, fails to teach a UE that receives information indicating a first resource for transmitting a HARQ response corresponding to the D2D communication from a base station. 
The Panteleev et al. PG Pub. teaches high data rate relay operation using the D2D air interface including a UE for transmitting and receiving data via a sidelink interface under control of an eNB. 
Seo et al. PG Pub. teaches a device to device communication in which a first device requests from a base station a resource allocation for transmitting signal to a second device. 
The Li et al. PG Pub. teaches signaling for multiplexing of low latency communication and sidelink communication. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 








/MIN JUNG/Primary Examiner, Art Unit 2472